FishüR, J.,
delivered the opinion of the court.
This was a bill filed by the appellants in the Chancery Court of Leake county, to enjoin a judgment recovered in an action of de-tinue, commenced and prosecuted in the Circuit Court of said county. The bill alleges that an execution has been issued on said judgment, and placed in the hands of the sheriff of said county; that, unless restrained, he will seize, in virtue of said execution, the slaves recovered in said action, and deliver them to the plaintiff ; that the complainants are advised that they have the right to retain said slaves on paying their value, as assessed by the jury, which, they aver, they are ready and willing to do. The mere statement of the facts would appear to be sufficient to suggest the rule which must govern this branch of the case. The very object in resorting to the action of detinue was to recover the specific property, if to be had; and the judgment, conforming to the action, a court of equity, if it were to lend its aid at all in such a case, would do so for the purpose of enforcing, instead of defeating, the judgment. There is, therefore, not even a pretext for invoking the aid of a court of equity, so far as this point is concerned.
It is next alleged that the judgment was obtained by fraud. The facts relating to this branch of the case are as follows: Newsom and wife sold the slaves in controversy to the complainants, and, about ten days thereafter, the action of detinue was commenced in the name of Thomas, who held the legal title to the slaves in trust for Mrs. Newsom. It is averred that, as Thomas was then in the State of Georgia, from the short time which elapsed between the sale and the commencement of the suit, it was commenced without his consent. Other facts are also averred in this connection, hut, *77if true, tbe complainants must have known them availed themselves of them at law, if, indeed, such facts\moup.ted-to a defence.
Under the terms and nature of the trust, the slaves were to remain under the control of Thomas, for the benefit of Mrs. New-som, and, under this view, the rights of the parties were settled at law. •
Decree of the chancellor, sustaining the defendants’ demurrer to the bill, is affirmed.